DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 2 directed to a species non-elected without traverse.  Accordingly, claim 2 have been cancelled.
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-13 is the inclusion of the limitation a liquid ejecting head that includes a protective film covering a diaphragm in a center portion of the diaphragm has a compressive stress larger than that of the diaphragm.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Japanese Patent Application Publication No. (JP 2010208204 A) to Mita, Takeshi  (hereinafter Mita, Takeshi).
Regarding Claim 1, Mita, Takeshi teaches a liquid ejecting head (12, Fig. 4(b)) comprising: a flow path forming substrate (126, Fig. 4(b)) in which a pressure chamber (106, Fig. 4(b)) in communication with a nozzle (138, Fig. 4(b)) is formed [First Embodiment: Paragraphs 0001-0002, 0005-0006]; a diaphragm (122, Fig. 4(b)) formed on one side of the flow path forming substrate (126) [First Embodiment: Paragraph 0008]; and a piezoelectric actuator (124, Fig. 4(b)) including a first electrode (112, Fig. 4(b)), a piezoelectric layer (116, Fig. 4(b)), and a second electrode (120, Fig. 4(b)) that are formed on the diaphragm (122) on a side opposite the flow path forming substrate (126) [First Embodiment: Paragraphs 0002, 0008, 0009], wherein a center portion of the diaphragm (122), the center portion being an area opposing the pressure chamber (106) in plan view, is not provided with an active portion, which is a portion where the piezoelectric layer (116) is interposed between the first electrode (112) and the second electrode (120) [First Embodiment: Paragraphs 0008-0011], a protective film (silicon oxide layer 108, Fig. 4(b)) that covers the diaphragm (122) is formed in the center portion [First Embodiment: Paragraphs 0008-0010].
Mita, Takeshi fails to explicitly teach a protective film that covers the diaphragm.  However, Mita, Takeshi teaches the diaphragm is composed of surface silicon layer (104) and a silicon oxide layer (108).  It is known in the art that silicon 
Mita, Takeshi fails to teach compressive stress of the protective film is larger than the diaphragm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853